DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on February 16, 2021. Applicant has amended Claims 1, 2, 4, 6, 9, 14, 16, 19, and 20, and cancelled Claims 3, 5, 7, 8, 15, and 17. Claims 1, 2, 4, 6, 9 – 14, 16, and 18 – 20 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous claim objections are withdrawn due to applicant’s amendment. 

Previous 112b rejections are withdrawn due to applicant’s amendment. 

Applicant argues that Eddens does not teach the claimed arrangement of a manifold coupled between the piston assembly and the motor such that the manifold may govern 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9 – 14, 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (hereafter “Nelson” – US 2013/0031900) in view of Fuhrman (US 2014/0238011), further in view of Eddens et al. (hereafter “Eddens” – US 4347701).
 
With regards to Claim 1:

Nelson discloses a thermal cycle engine (Figure 1) comprising: a first heat exchanger (heat exchanger 38) in a first closed loop (via line 34) with a first chamber (cylinder 16) for regulating a volume of the first chamber (via piston 24, see Paragraph 42); and a second heat exchanger (heat exchanger 42) in a second closed loop (via line 40) with a second chamber (cylinder 20) for regulating a volume of the second chamber (via piston 26, see Paragraphs 41, 42), the volume of each chamber dependent upon the volume of the other ; and an opposing piston assembly (see Figure 1), the assembly comprising a piston with a first head (piston 24) defining the first chamber and a second head (piston 26) defining the second chamber.

Nelson does not explicitly disclose a motor hydraulically driven by the piston assembly, instead teaching the hydraulic fluid (33) driving “an AC compressor or a desalinization pump” (Paragraph 33). Fuhrman (Figure 1) teaches a system almost identical to Nelson, including two heat exchangers (2, 2A) and two piston assemblies (1, 1A). Fuhrman goes on to teach that the central piston of the piston assembly drives a hydraulic fluid which is used to drive hydraulic motors (see Paragraph 29: “The power piston drives the center piston to pressurize the fluids which are used to drive hydraulic motors to generate power or operate equipment”). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, Fuhrman teaches an almost identical system driving a hydraulic motor, in it would have been obvious to one of ordinary skill in the art to modify the system of Nelson to have the hydraulic fluid of Nelson drive a hydraulic motor in order to yield the predictable result of generating power or operating equipment. The modified Nelson would teach a manifold hydraulically linked between the motor and the piston assembly to coordinate timing there between (see valves 30, 32 and unlabeled ports in Figure 1 and Paragraph 33 of Nelson: “First working fluid .

The Nelson modification above does not explicitly teach an accumulator hydraulically coupled to the manifold to provide a flow of working fluid to a motor when the piston is not moving and supply pressure to supplementally enhance stroking of the piston. Eddens (Figure 1) teaches a piston assembly (pistons 13, 16, 50) driven by expansion and contraction of a working fluid (Col. 4, Lines 51+). The hydraulic circuit driven by pistons (16) and (50) includes an accumulator (accumulators 22, 43) hydraulically coupled to the manifold to provide a flow of working fluid to a motor (motor 39) when the piston is not moving (Col. 6, Line 56: “allowing high pressure fluid from accumulator 22 to drive motor 39”) and supply pressure to supplementally enhance stroking of the piston (Col. 5, Line 8: “This time it is cylinder 17 which is being filled with low pressure fluid from accumulator 43”, see also Col. 4, Lines 8 – 30: “High pressure hydraulic fluid passes from cylinder 17 through the pass direction of check valve 21 and into pressure accumulator 22. To cause hydraulic motor 39 to rotate, throttle valve 23 is opened by hand, or foot, on demand…Working fluid flows through motor 39 and through valve 24 which is also opened simultaneously with valve 23 because both valves are mechanically tied together such as by having a common operating shaft…The fluid, therefore, flows into cooling coil 44. Out of cooling coil 44 the fluid…flows into and past accumulator 43 at a low pressure and on 

With regards to Claim 2:

The Nelson modification of Claim 1 teaches the heat exchangers are of a tubesheet configuration (see Figures 3 – 6 and Paragraphs 44 – 46 of Nelson, which show the heat exchanger having tubes 86, 88 extending longitudinally through) to enhance surface interaction with a working substance (working fluid 18, 22, Figure 1) occupying each corresponding closed loop. 

With regards to Claim 4:

 the piston further comprises at least one intermediate chamber (central cylinder 12, Figure 1 of Nelson) between the heads to pressurize and circulate an incompressible working fluid (working fluid 33, Figure 1 of Nelson) to a working output as the volumes of the first and second chambers change (Paragraph 33 of Nelson: “First working fluid 33 may be in fluid communication with a hydraulically driven apparatus such as, for example, an AC compressor or a desalinization pump (not shown), as disclosed hereinabove, via first and second outlet ports and valves 30, 32”, see also Paragraph 32). 

With regards to Claim 6:

The Nelson modification of Claim 1 teaches one of a pump, a compressor, an electrical power generator, and a motive power device driven by the motor (see Paragraph 29 of Fuhrman: “drive hydraulic motors to generate power or operate equipment”, which implies an electric generator or a motive power device).

With regards to Claim 9:

The Nelson modification of Claim 1 teaches the opposing piston assembly is a first opposing piston assembly (see Figure 1 of Nelson), but does not explicitly teach the engine further comprising a second piston assembly with another chamber in one of the first and second of the closed loops with the one of the first and second heat exchangers. Fuhrman (Figure 1) teaches a system almost identical to Nelson, including two heat exchangers (2, 2A) and two piston assemblies (1, 1A). Both piston assemblies are connected in the closed loop of one of the first and second heat exchangers (as seen in Figure 1 of Fuhrman). Additional piston assemblies result in more pressurized hydraulic fluid that can be used to drive power generators or auxiliary components (see Paragraph 33 of Fuhrman). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, use of a plurality of piston assemblies is known in the art and it would have been obvious to one of ordinary skill in the art to modify the system of Nelson as modified in Claim 1 to add a second piston assembly in the manner taught by Fuhrman in order to yield the predictable benefit of generating more pressurized hydraulic fluid via the respective central cylinders. 

With regards to Claim 10:

The Nelson modification of Claim 1 teaches a hot fluid supply (hot water supplies 44, 60 Figure 1 of Nelson) for supplying heat to one of the first and second exchangers to increase the volume of one of the first and second chambers (Paragraphs 36 – 38 of Nelson), but does not explicitly disclose a hot water tank. Fuhrman (Figure 1) teaches a system almost identical to Nelson, including two heat exchangers (2, 2A) and two piston assemblies (1, 1A). Nelson goes on to teach a hot fluid tank (hot water tank 18, Figure 1, Paragraph 29). Use of a tank 

With regards to Claim 11:

The Nelson modification of Claim 10 teaches fluid of the tank is water at between about 150°F and 200°F, heat therefore available from one of waste heat, geothermal heat and solar heat (Paragraph 1 of Nelson: “the hydraulic thermal engine may be powered using readily available low level heat energy (180.degree. F.), such as for example, solar energy”, see also Paragraphs 48, 49 of Nelson).

With regards to Claim 12:

The Nelson modification of Claim 1 teaches a cold fluid supply (cold water supplies 46, 62 Figure 1 of Nelson) for supplying heat to one of the first and second exchangers to decrease the volume of one of the first and second chambers (Paragraphs 36 – 38 of Nelson), but does not explicitly disclose a cold tank. Fuhrman (Figure 1) teaches a system almost identical to Nelson, including two heat exchangers (2, 2A) and two piston assemblies (1, 1A). Nelson goes on to teach a cold fluid tank (cold water tank 7, Figure 1, Paragraph 30). Use of a tank allows for storage of the cold fluid supply such that the cold fluid supply does not have to be generated in real time. MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to modify the system of Nelson as modified in Claim 1 by adding a cold fluid tank in order to improve the operational available of the system by storing cold fluid for later heating of the working fluid.  

With regards to Claim 13:

The Nelson modification of Claim 12 teaches fluid of the tank is one of room temperature water and evaporatively cooled water (Paragraph 48 of Nelson: “using alternating coolant cooling and heating temperatures of about 80.degree. F. and about 180.degree. F” – with 80 degrees F qualifying as “room temperature” to one of ordinary skill in the art). 

With regards to Claim 14:

Nelson, in its natural use, discloses a method of obtaining work from an engine (Figure 1), the method comprising: heating (via hot water supply 44) a first heat exchanger (heat exchanger 38) in a closed loop (via line 34) with a first chamber (cylinder 16) to increase a volume of the first chamber (via piston 24, see Paragraph 42); cooling (via cold water supply 62) a second heat exchanger (heat exchanger 42) in a closed loop with a second chamber (cylinder 20) to decrease a volume of the second chamber (via piston 26, see Paragraphs 41, 42), the cooling occurring during the heating (see Paragraph 41, heat exchangers 38 and 42 are 180 degrees out of phase) with the volume of each chamber dependent on the volume of the other (connected to each other via rod 28, thereby making volume of one dependent on volume of the other, see also Paragraph 41, which describes the pistons as being 180 degrees out of phase); moving a piston (piston 14) within a piston assembly defining the chambers away from the first chamber and toward the second chamber during the heating and the cooling (see Paragraph 42: “Expanded working fluid flows from heat exchanger 38 through line 34 into cylinder 16, urging piston 24 to the right in FIG. 1”, which would move piston 14 towards the second chamber since they are connected via rod 28).

Nelson does not explicitly disclose powering a motor with the moving of the piston, instead teaching the hydraulic fluid (33) driving “an AC compressor or a desalinization pump” (Paragraph 33). Fuhrman (Figure 1) teaches a system almost identical to Nelson, including two heat exchangers (2, 2A) and two piston assemblies (1, 1A). Fuhrman goes on to teach that the central piston of the piston assembly drives a hydraulic fluid which is used to drive hydraulic motors employing a manifold coupled to the motor and the piston assembly to coordinate timing therebetween (see valves 30, 32 and unlabeled ports in Figure 1 and Paragraph 33 of Nelson: “First working fluid 33 may be in fluid communication with a hydraulically driven apparatus such as, for example, an AC compressor or a desalinization pump (not shown), as disclosed hereinabove, via first and second outlet ports and valves 30, 32”).

The Nelson modification above does not explicitly teach utilizing an accumulator coupled to each of the piston assembly and the motor via the manifold to provide a flow of working fluid to a motor when the piston is not moving and supply pressure to supplementally enhance stroking of the piston. Eddens (Figure 1) teaches a piston assembly (pistons 13, 16, 50) driven by expansion and contraction of a working fluid (Col. 4, Lines 51+). The hydraulic circuit driven by pistons (16) and (50) includes an accumulator (accumulators 22, 43) hydraulically coupled to the manifold to provide a flow of working fluid to a motor when the piston is not moving (Col. 6, Line 56: “allowing high pressure fluid from accumulator 22 to drive motor 39”) and supply pressure to supplementally enhance stroking of the piston (Col. 5, Line 8: “This time it is cylinder 17 which is being filled with low pressure fluid from accumulator 43”, see also Col. 4, Lines 8 – 30: “High pressure hydraulic fluid passes from cylinder 17 through the pass direction of check valve 21 and into pressure accumulator 22. To cause hydraulic motor 39 to rotate, throttle valve 23 is opened by hand, or foot, on demand…Working fluid flows through motor 39 and through valve 24 which is also opened simultaneously with valve 23 because both valves are mechanically tied together such as by having a common operating shaft…The fluid, therefore, flows into cooling coil 44. Out of cooling coil 44 the fluid…flows into and past accumulator 43 at a low pressure and on through check valve 46 and into cylinder 49”). Thus, accumulators are known in the art to store hydraulic energy for later use, the actual use of which is functional language, and then to simultaneously use the pressure to drive the motor as well as enhance the stroke of the piston, under broadest reasonable interpretation. MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Nelson as modified by Fuhrman above to include an accumulator in the hydraulic circuit in order to yield the predictable benefit of storing hydraulic energy for later use, then using that stored energy to drive the motor when the piston is not working or to enhance the stroke of the piston, as shown in Eddens.

With regards to Claim 16:

The Nelson modification of Claim 14 teaches cooling the first heat exchanger (via cold water supply 46, Figure 1 of Nelson) to reduce pressure in the first chamber; heating the second heat exchanger (via hot water supply 60, Figure 1 of Nelson) to increase pressure in the second chamber during the cooling of the first heat exchanger; and moving the piston toward the first chamber and away from the second chamber during the cooling of the first chamber and the heating of the second chamber (see Paragraphs 41, 42 of Nelson note that Paragraph 42 only describes one stroke, but that the pistons/heat exchangers are 180 degrees out of phase as per Paragraph 41 and the next stroke would result in piston 14 moving to the left in Figure 1). 

With regards to Claim 18:

The Nelson modification of Claim 14 teaches the volumes of the chambers are occupied by a supercritical fluid for the substantial duration of each of the heating and the cooling (Paragraph 16 of Nelson: “the heat exchanger is optimized for a use wherein the second working fluid is liquid CO.sub.2 in a supercritical fluid state”, see also Paragraph 48 of Nelson: “a currently-preferred first working fluid 18,22 is superfluid carbon dioxide (CO.sub.2) maintained within an operating . 

With regards to Claim 19:

The system of Nelson, in its natural use, discloses a method of obtaining power from an engine (Figure 1), the method comprising: reciprocating at least one piston (piston 14) of the engine between first and second chambers (cylinders 16, 20), the chambers containing a thermodynamically regulated working substance therein (working fluids 18, 22, see Paragraph 16: “working fluid is liquid CO.sub.2 in a supercritical fluid state”); heating the thermodynamically regulated working substance in the first chamber (via heat exchanger 38 and hot water supply 44) for moving the piston away from the first chamber and toward the second chamber (see Paragraph 42: “Expanded working fluid flows from heat exchanger 38 through line 34 into cylinder 16, urging piston 24 to the right in FIG. 1”, which would move piston 14 towards the second chamber since they are connected via rod 28); cooling the thermodynamically regulated working substance in the second chamber during the heating in the first chamber to encourage the moving of the piston away from the first chamber (see Paragraph 41, heat exchangers 38 and 42 are 180 degrees out of phase so heating in cylinder 16 would require cooling in cylinder 20); and maintaining the thermodynamically regulated working substance as one of a supercritical fluid and a superheated gas within each chamber for a substantial duration of the heating and the cooling (Paragraph 16: “the heat exchanger is optimized for a use wherein the second working fluid is liquid CO.sub.2 in a supercritical fluid state”, see also Paragraph 48: “a currently-preferred first working fluid 18,22 is superfluid carbon dioxide (CO.sub.2) maintained within an operating temperature and pressure range 92”, with range 92 shown in Figure 7 as being entirely within the supercritical area).

Nelson does not explicitly disclose providing a flow of working fluid to a motor, instead teaching the hydraulic fluid (33) driving “an AC compressor or a desalinization pump” (Paragraph 33). Fuhrman (Figure 1) teaches a system almost identical to Nelson, including two heat exchangers (2, 2A) and two piston assemblies (1, 1A). Fuhrman goes on to teach that the central piston of the piston assembly drives a hydraulic fluid which is used to drive hydraulic motors (see Paragraph 29: “The power piston drives the center piston to pressurize the fluids which are used to drive hydraulic motors to generate power or operate equipment”). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, Fuhrman teaches an almost identical system driving a hydraulic motor, in it would have been obvious to one of ordinary skill in the art to modify the system of Nelson to have the hydraulic fluid of Nelson drive a hydraulic motor in order to yield the predictable result of generating power or operating equipment. The modified Nelson would teach employing a manifold coupled to the motor and the piston assembly to coordinate timing therebetween (see valves 30, 32 and .

The Nelson modification above does not explicitly teach utilizing an accumulator to provide a flow of working fluid to a motor when the piston is not moving and supplying pressure to supplementally enhance stroking of the piston when the piston is moving. Eddens (Figure 1) teaches a piston assembly (pistons 13, 16, 50) driven by expansion and contraction of a working fluid (Col. 4, Lines 51+). The hydraulic circuit driven by pistons (16) and (50) includes an accumulator (accumulators 22, 43) hydraulically coupled to the manifold to provide a flow of working fluid to a motor (motor 39) when the piston is not moving (Col. 6, Line 56: “allowing high pressure fluid from accumulator 22 to drive motor 39”) and supply pressure to supplementally enhance stroking of the piston (Col. 5, Line 8: “This time it is cylinder 17 which is being filled with low pressure fluid from accumulator 43”, see also Col. 4, Lines 8 – 30: “High pressure hydraulic fluid passes from cylinder 17 through the pass direction of check valve 21 and into pressure accumulator 22. To cause hydraulic motor 39 to rotate, throttle valve 23 is opened by hand, or foot, on demand…Working fluid flows through motor 39 and through valve 24 which is also opened simultaneously with valve 23 because both valves are mechanically tied together such as by having a common operating shaft…The fluid, therefore, flows into cooling coil 44. Out of cooling coil 

With regards to Claim 20:

The Nelson modification of Claim 19 teaches employing a manifold (see valves 30, 32 and unlabeled ports in Figure 1 and Paragraph 33 of Nelson: “First working fluid 33 may be in fluid communication with a hydraulically driven apparatus such as, for example, an AC compressor or a desalinization pump (not shown), as disclosed hereinabove, via first and second outlet ports and valves 30, 32”) to coordinate the providing and the supplying with the accumulator (as per modification with Eddens). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, February 19, 2021